DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rushton et al. (US 20190299886 A1, hereinafter “Rushton”) in view of Berne et al. (US 20210206240 A1, hereinafter “Berne”), and further in view of Cieler et al. (US 20080198227 A1, hereinafter “Cieler”).


Regarding claim 1. Rushton disclose a management method of an assistance system for a windscreen of a cab of a vehicle (abstract), the method comprising: 
determining a state of a windscreen of a cab of a vehicle using at least one camera of at least one camera assembly, the at least one camera located on top of the windscreen for providing a captured image of a wide angle field of view located in front of the vehicle (0017, 0026; Figures 1 and 2; ‘Camera 34’; “[0026] Referring to FIGS. 2A and 2B, images are provided that illustrate what the front camera 34 sees in its field of view 50 when the windshield is unobstructed from snow or ice, and what the front camera sees in its field of view 52 when the windshield is covered with snow and ice. In FIG. 2A, the surface and front edge of the vehicle hood 54 is clearly visible and free from snow and ice. If, for example, the outside air temperature was below 32° F. then, in accordance with aspects of the exemplary embodiment, the HVAC defrost or wiper deicer would not be activated. However, in FIG. 2B the front camera 34 sees the windshield is covered with snow and ice such that practically nothing is visible through the windshield. In this case, for example if the outside air temperature were below 32° F. then, in accordance with aspects of the exemplary embodiment, the HVAC defrost and the wiper deicer would be automatically activated. By fusing information from the OATS 24 and the front camera 34, a determination can be made whether it is necessary to automatically activate one or more cold weather features on the vehicle.”); and 
processing the captured image, according to the state of the windscreen, to operate the windscreen system on the windscreen (Figure 5 para 31+).
Rushton failed to explicitly disclose the at least one camera located on top of the windscreen with an angle between 25° and 75° with respect to the windscreen, the wide angle field of view comprising a first front field of vision, a second field of vision of a front-view, and a third rear field of vision.
Berne, however, in the same field of endeavor, shows a management method of an assistance system for a windscreen of a cab of a vehicle (abstract), the method comprising: 
at least one camera located on top of the windscreen for providing a captured image of a wide angle field of view located in front of the vehicle (0020 and 0040; Figures 1A and 1B; ‘camera 7a’; “[0020] According to a further embodiment, the central camera is adapted to provide at least a class VI field of vision as defined in the Regulation UN ECE no. 46.”, “[0040] In the specific embodiment illustrated in FIGS. 1A and 1B, the sensing element 8 of each sensor unit 7a-7c is a camera. The vehicle 1 thus comprises at least three cameras, respectively a central camera and two lateral cameras, the central camera being intended to capture images in the surrounding area A3 in front of the vehicle 1 and the lateral cameras being intended to capture images in the surrounding areas A1, A1′ behind the cab and/or in the surrounding areas A2, A2′ on both sides thereof. The central camera may advantageously be configured to provide a class VI field of vision as defined in the Regulation UN ECE no. 46 and the lateral cameras may advantageously be configured to provide a class II or IV field of vision as defined in the Regulation UN ECE no. 46. The sun visor 6 may also include lighting means to support the camera vision and signaling means in replacement and/or in addition to conventional signaling means supported by the cab 5. The cameras may also be used for other purposes, such as automation, environmental perception, or object detection.”, wherein the camera 7a located on the top of the windscreen for providing a captured image of a wide angle field of view located in front of the vehicle, said wide angle field of view comprising a field of vision of a class VI front-view  according to the Regulation UN ECE no46 including at least 60% of the windscreen), the wide angle field of view comprising a first front field of vision, a second field of vision of a front-view, and a third rear field of vision (0036-0037; Figure 1B; “[0036] The vehicle 1 is also equipped with a sun visor 6 that is fixedly connected to the cab 5. As illustrated, the sun visor 6 is positioned in front of the cab 5 and in the top part thereof. The sun visor 6 comprises a central section 6a extending across the full width of the cab 5 and two lateral sections 6b, 6c extending perpendicular to said central section 6a and at both sides thereof. In addition to the conventional function of protecting the driver from the sun's rays, the sun visor 6 is also adapted to support sensor units 7a, 7b and 7c, respectively a central sensor unit 7a supported by the central section 6a and two lateral sensor units 7b, 7c supported by the lateral sections 6b, 6c respectively. In the position shown in FIG. 1A, corresponding to the parking mode of the vehicle 1, the sensor units 7a-7c are substantially hidden inside the sun visor 6 such that one can consider the sun visor 6 as a conventional sun visor. Such a position is also illustrated in FIGS. 2A and 3A.”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the different camera arrangement as shown by Berne in the vehicle windscreen management method of Rushton in order to increase the confidence of the driver/operator of vehicle by enhance driving path visibility.
Rushton in view of Berne failed to explicitly show the at least one camera located on top of the windscreen with an angle between 25° and 75° with respect to the windscreen.
Cieler, however, in the same field of endeavor, shows at least one camera located on top of the windscreen which can create an angle between 25° and 75° with respect to the windscreen (0014-0015; Figures 2-3; wherein the camera 2 is placed on the front top part of the windscreen and it is within one of ordinary skilled in the art to adjust the angle of the camera in order to the camera have an angle between 00 and 900, “[0014] FIG. 1 shows part of a motor vehicle 1 and a motor vehicle driver K. The motor vehicle has an image recording device 2 which can be pivoted vertically about an axis A1 and horizontally about an axis A2, as indicated by the double arrows 3, 4. The motor vehicle 1 also has a projection unit of a head-up display 5 and a windshield 6. The image recorded by the image recording device 2 is either processed in an image processing device (not illustrated) and projected onto the windshield 6 by means of the projection unit 5 of the head-up display, or transmitted directly from the image recording device 2 to the projection unit 5 of the head-up display and then projected onto the windshield 6. The motor vehicle driver can perceive the image recorded by the image recording device 2 and projected onto the windshield 6 as a virtual image i which can be perceived behind the windshield 6 by the motor vehicle driver. By virtue of the embodiment as a head-up display, the motor vehicle driver can simultaneously perceive the information recorded by the image recording device and simultaneously the actual environment located in front of the motor vehicle.”, “[0015] FIG. 2 shows a person P who is located directly in front of the motor vehicle 1, below the line S3 which constitutes the lower boundary of the field of vision of the motor vehicle driver. As a result, the person P is located in the dead angle and cannot be perceived directly by the motor vehicle driver K. Since the motor vehicle is stationary, the image recording device 2 is pivoted vertically downwards so that its recording range, which is bounded by the beams S1 and S2, records the reality directly in front of the motor vehicle 1. The person P is projected onto the windshield by means of the head-up display, and the motor vehicle driver can perceive that the person P is located in front of his motor vehicle.”). Also note that there is no unexpected result in changing camera angles.  One of ordinary skill could move the camera of Cieler to any angle desired from 0 to 90 degrees.
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the moveable camera installation of Cieler which can create an angle of 25o to 75o in respect to the vehicles windscreen.  A moveable camera shown in Cieler in the vehicle windscreen management method of Rushton in view of Berne to provide wide angle field of view image on the location of the front of the vehicle in order to increase the confidence of the driver/operator of vehicle by enhance the visibility of the blind spot located in the front of the vehicle and reduce or eliminate accidental collisions. 

Regarding claim 2. Rushton further disclose the method of claim 1, wherein the field of vision of the at least one camera is between 150 and 180° (0026; Figures 2A and 2B; “[0026] Referring to FIGS. 2A and 2B, images are provided that illustrate what the front camera 34 sees in its field of view 50 when the windshield is unobstructed from snow or ice, and what the front camera sees in its field of view 52 when the windshield is covered with snow and ice. In FIG. 2A, the surface and front edge of the vehicle hood 54 is clearly visible and free from snow and ice.”).

Regarding claims 3 and 4. Berne further shows The method of claim 1, wherein the first front field of vision corresponds to a first part of the captured image, the second field of view corresponds to a second part of the captured image, and the third field of view corresponds to a third part of the captured image, wherein the processing of the captured image is based at least on the third part of the captured image (0036-0037; Figure 1B; “[0037] In the position shown in FIGS. 1B, 2B and 3B, corresponding to the driving mode of the vehicle 1, the orientation of the sensor units 7a-7c relative to the sun visor 6 may be modified so that the central sensor unit 7a is shifted forward and the lateral sensor units 7b, 7c are shifted on the sides. In these shifted orientations, the sensor units 7a-7c are correctly positioned to cover specific sensing areas A1, A1′, A2, A2′ and A3 around the cab 5. In particular, the sensor units 7b and 7c may advantageously cover conical areas on both sides of the cab 5, the axes of the conical areas being oriented rearward, as in sensing areas A1 and A1′, or toward the ground, as in sensing areas A2 and A2′. The sensor unit 7a may advantageously cover a conical area A3 in front of the cab 5, the axis of the conical area A3 being oriented toward the ground.”).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the different camera arrangement as shown by Berne in the vehicle windscreen management method of Rushton in order to increase the confidence of the driver/operator of vehicle by enhance driving path visibility.

Regarding claim 5. Rushton further disclose the method of claim 1, wherein the field of vision provides the captured image including at least 60% of the windscreen (0026; Figures 2A and 2B; wherein the camera 34 captures most of the windscreen), but Rushton failed to disclose this is captured by the third rear field of vision camera.
However, as discussed on the rejection to the independent claim 1, Berne shows the third rear field of vision (0036-0037; Figure 1B).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the different camera arrangement as shown by Berne in the vehicle windscreen management method of Rushton in order to increase the confidence of the driver/operator of vehicle by enhance driving path visibility.

Regarding claim 6. Berne further shows The method of claim 1, wherein the camera assembly including the at least one camera is located on the top of the windscreen with an angle between 40 and 60° with respect to the windscreen (Figure 1B; ‘camera 7a’).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the different camera arrangement as shown by Berne in the vehicle windscreen management method of Rushton in order to increase the confidence of the driver/operator of vehicle by enhance driving path visibility.

Regarding claim 7. Berne further shows The method of claim 1, wherein the camera assembly comprises the at least one camera mounted on at least one side of the windscreen (Figure 1B; ‘cameras 7a-7c’).
It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the different camera arrangement as shown by Berne in the vehicle windscreen management method of Rushton in order to increase the confidence of the driver/operator of vehicle by enhance driving path visibility.

Regarding claim 8. Rushton further disclose the method of claim 1, wherein the state of the windscreen comprises at least one of clean, snowy, wet, dirty or frost (0026; Figures 2A and 2B; “[0026] Referring to FIGS. 2A and 2B, images are provided that illustrate what the front camera 34 sees in its field of view 50 when the windshield is unobstructed from snow or ice, and what the front camera sees in its field of view 52 when the windshield is covered with snow and ice. In FIG. 2A, the surface and front edge of the vehicle hood 54 is clearly visible and free from snow and ice.”).

Regarding claim 9. Rushton further disclose the method of claim 1, wherein the windscreen system comprises at least one of a wiping system, a cleaning system, or a heating system (0025-0028; Figures 2-4; “[0025] The vehicle system 12 in accordance with the exemplary embodiment is configured to address the limitations of some vehicle defrost modes. Current windshield defrost systems depend only on the OATS. During a remote start, if the temperature is below 40 degrees then windshield defrost is automatically activated. The systems cannot distinguish between cases where the windshield is clear and cases where the windshield is covered with snow or ice. Wiper deicer systems are similarly automatically activated based on outside air temperature. Alternatively, the wiper deicers may be activated through a dedicated switch or in combination with front or rear defog/defrost systems. The exemplary method to automatically activate at least one cold weather feature on a vehicle is operative to overcome the limited strategies of current systems by activating at least one cold weather feature based on a fusion strategy that utilizes a camera and environmental sensing.”).

Regarding claim 10. Rushton further disclose the method of claim 9, wherein the wiping system comprises wiping blades (0028 and 0034; Figure 4; “[0028] FIG. 4 illustrates a front camera 34 image of the view 70 of vehicle windshield covered with a streaking pattern that could indicate ice and/or snow is on the vehicle windshield and/or the wiper blades. In such case, a system in accordance with the exemplary embodiment may be configured to activate both of the HVAC defroster and the wiper deicer or only the wiper deicer to address the cold weather condition.”, “[0034] Returning to block 105, if the vehicle has not been remotely started then, at block 145, the method continues with determining if the vehicle is being driven with the windshield wipers on. If the vehicle is being driven without the windshield wipers on then the method ends. However if the vehicle is being driven with the windshield wipers on then, at block 150, the method continues with reading the outside air temperature using the OATS, and reads cold weather alerts, if any, that were received by the vehicle telematics system from a remote location such as a national weather service center or broadcast from a local weather station”).

Regarding claim 11. Claim 11 further recites the method of claim 9, wherein the cleaning system comprises cleaning nozzles. It is obvious to the person of having ordinary skilled in the art to include the cleaning nozzles with the wiper blade (OFFICIAL NOTICE) in order to use the nozzles to sprinkle cleaning fluid into the vehicle windscreen in the time of reduced visibility.

Regarding claim 12. Rushton further disclose the method of claim 9, wherein the heating system comprises a heating foils system or a heating air system (0025-0026; Figures 2A and 2B; “[0025] The vehicle system 12 in accordance with the exemplary embodiment is configured to address the limitations of some vehicle defrost modes. Current windshield defrost systems depend only on the OATS. During a remote start, if the temperature is below 40 degrees then windshield defrost is automatically activated. The systems cannot distinguish between cases where the windshield is clear and cases where the windshield is covered with snow or ice. Wiper deicer systems are similarly automatically activated based on outside air temperature. Alternatively, the wiper deicers may be activated through a dedicated switch or in combination with front or rear defog/defrost systems. The exemplary method to automatically activate at least one cold weather feature on a vehicle is operative to overcome the limited strategies of current systems by activating at least one cold weather feature based on a fusion strategy that utilizes a camera and environmental sensing.”, “[0026] … the HVAC defrost and the wiper deicer would be automatically activated. …”).

Regarding claim 13. Rushton further disclose the method of claim 1, wherein the windscreen system can manage cleaning, wiping, heating and/or defrosting of the windscreen depending on the state of the windscreen (0026; Figures 2A and 2B).

Regarding claim 15. Claim 15 recites limitations similar to the limitations discussed in the rejection to the method claim 1, but claim 15 further recited the limitations discussed below.
Rushton further disclose a vehicle (Figure 1) comprising: 
a cab including a windscreen having front and rear wheels (Figure 1); 
a vehicle internal communication network (0022; Figure 1; “[0022] The control units (14, 16, 18, and 20) are connected using one or more network connections, such as a communications network 28. The communications network allows the control modules (14, 16, 18, and 20) to send and receive data between on-board control units in addition to exchanging information with off-board locations. Examples of suitable network connections include a controller area network (CAN), a media oriented system transfer (MOST), a local interconnection network (LIN), a local area network (LAN), and other appropriate connections such as Ethernet or others that conform with known ISO, SAE and IEEE standards and specifications, to name but a few. The OATS 24 and front camera 34 are in signal communication with the BCM 20 through conductors 36 suitable for transferring the respective sensed information to the BCM 20.”); and 
a system for the management of an assistance system for the windscreen of the cab, the system comprising: 
a controller capable of receiving a state of the windscreen from the at least one camera and of processing the captured image, according to the state of the windscreen, to manage the windscreen system on the windscreen (0017; Figure 1; “[0017] The system 10 for a vehicle 12 having electronic control units (14, 16, 18, and 20) in electrical communication with a conventional 12-Volt battery 22 and at least one sensor, i.e., outside air temperature sensor (OATS) 24 and a front camera 34. In accordance with aspects of the exemplary embodiment, the OATS 24 is disposed proximate the front grille of the vehicle and the front camera 34 is disposed on the rear view mirror (not shown) with its lens facing the interior surface of the windshield such that the field of view of the front camera 34 spans the windshield. It is appreciated that other sensors, e.g., in-cabin temperature sensor, may be included on the vehicle 12 for use in accordance with aspects of the exemplary embodiment for automatically activating at least one cold weather feature of a vehicle such as heated steering wheel and/or heated seats.”); 
wherein the camera assembly, the windscreen system, and the controller are linked by the vehicle internal communication network (0017; Figure 1; “[0017] The system 10 for a vehicle 12 having electronic control units (14, 16, 18, and 20) in electrical communication with a conventional 12-Volt battery 22 and at least one sensor, i.e., outside air temperature sensor (OATS) 24 and a front camera 34. In accordance with aspects of the exemplary embodiment, the OATS 24 is disposed proximate the front grille of the vehicle and the front camera 34 is disposed on the rear view mirror (not shown) with its lens facing the interior surface of the windshield such that the field of view of the front camera 34 spans the windshield. It is appreciated that other sensors, e.g., in-cabin temperature sensor, may be included on the vehicle 12 for use in accordance with aspects of the exemplary embodiment for automatically activating at least one cold weather feature of a vehicle such as heated steering wheel and/or heated seats.”).

Regarding claim 16. Rushton further disclose the vehicle according to claim 15, wherein the vehicle comprises an electrical control unit, the controller being linked to the electrical control unit or integrated into the electrical control unit (0017; Figure 1; “[0017] The system 10 for a vehicle 12 having electronic control units (14, 16, 18, and 20) in electrical communication with a conventional 12-Volt battery 22 and at least one sensor, i.e., outside air temperature sensor (OATS) 24 and a front camera 34. In accordance with aspects of the exemplary embodiment, the OATS 24 is disposed proximate the front grille of the vehicle and the front camera 34 is disposed on the rear view mirror (not shown) with its lens facing the interior surface of the windshield such that the field of view of the front camera 34 spans the windshield. It is appreciated that other sensors, e.g., in-cabin temperature sensor, may be included on the vehicle 12 for use in accordance with aspects of the exemplary embodiment for automatically activating at least one cold weather feature of a vehicle such as heated steering wheel and/or heated seats.”).

Regarding claim 14. A system claim 14 is drawn to the system corresponding to the method of using same as claimed in claim 1 and a vehicle claim 15. Therefore, system claim 14 corresponds to method claim 1 and vehicle claim 15 and is rejected for the same reasons of obviousness as used above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cieler et al. (US 20080198227 A1, hereinafter “Cieler”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482